 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                           UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13     MOHAMED SALADDIN MOUSA,                             Case No. 1:19-cv-01618-LJO-SKO
14                         Plaintiff,
                                                           ORDER TRANSFERRING CASE
15             v.
16
       CRIMINAL INTELLIGENCE BUREAU, et
17
       al.,
18
                      Defendants.
19     _____________________________________/

20
            On November 12, 2019, Plaintiff Mohamed Saladdin Mousa, a state prisoner proceeding pro
21
     se, filed a complaint against Defendants “Criminal Intelligence Bearu [sic],” Los Angeles Sheriff
22
     Department, and Captain Anselmo Gonzalez, along with an application to proceed in forma
23
     pauperis. (Docs. 1 & 2.) The complaint purports to allege claims pursuant to 42 U.S.C. § 1983 for
24
     violations of Plaintiff’s constitutional rights, apparently arising from his work as an alleged “custody
25
     informant” while imprisoned at the Los Angeles County Jail. (See Doc. 1.)
26
            The federal venue statute requires that a civil action, other than one based on diversity
27
     jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all
28
 1 defendants are residents of the State in which the district is located; (2) a judicial district in which a

 2 substantial part of the events or omissions giving rise to the claim occurred, or a substantial part of

 3 property that is the subject of the action is situated; or (3) if there is no district in which an action

 4 may otherwise be brought as provided in this section, any judicial district in which any defendant is

 5 subject to the court's personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

 6            While Plaintiff is currently housed at a correctional institution within this judicial district,1
 7 none of the Defendants reside in this district.2 In addition, the claim arose at the Los Angeles County

 8 Jail (see Doc. 1 at 1), which is in the Western Division of the Central District of California.

 9 Therefore, Plaintiff’s suit should have been filed in the United States District Court for the Central

10 District of California, Western Division. In the interest of justice, a federal court may transfer a

11 complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Abrams Shell

12 v. Shell Oil Co., 165 F. Supp. 2d 1096, 1103 (C.D. Cal. 2001).

13            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United States
14 District Court for the Central District of California, Western Division.3

15
     IT IS SO ORDERED.
16

17 Dated:        November 15, 2019                                             /s/   Sheila K. Oberto                     .
18                                                                UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26
     1
       Plaintiff alleges he is currently an inmate at the California Correctional Institution in Tehachapi, California. (See
27   Doc. 1 at 1.)
     2
       Defendants “Criminal Intelligence Bearu [sic]” and Gonzalez are located in Whittier, California (in Los Angeles
28   County), and Defendant Los Angeles Sheriff’s Department is located in Los Angeles. (See Doc. 1 at 2.)
     3 In view of the transfer, this Court has not ruled on Plaintiff’s request to proceed in forma pauperis (Doc. 2).

                                                                 2
